DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/18/2022 has been entered.

Status of the Claims
Claims 1, 20 have been amended.  Claims 1-5, 7, 9 and 20-26 are pending. 

Claims Construction/Objections
Independent claims recite – “a stream of monitoring and/or sensor data from a production environment that is indicative of an operational state of the production environment”. 
The data from the production environment is construed to be an intended use and description of such data.  
"An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates." Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339,1345 (Fed. Cir. 2003). Although "[s]uch statements often ... appear in the claim's preamble," a statement of intended use or purpose can appear elsewhere in a claim. See In re Stencel, 828 F.2d 751,754 (Fed. Cir. 1987). 
Here, processing data stream received from production environment is indistinguishable from processing data stream received from other sources.  Therefore, the above limitation is fully considered, but is not patentable distinguishable from any other received data, multiple examples of which are provided by the applicant’s own specification.
Further, the limitation is “and/or” is unclear and advised to be amended to indicate a required functionality. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 20 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Marfatia et al. (US 2007/0214099) in view of LI et al. (US 2019/0370388) or alternatively in view of Akra et al. (US 5,644,656).

Regarding claims 1, 20, Marfatia teaches a method of classifying a stream of monitoring and/or sensor data received from a production environment, that is indicative of an operational state of the production environment ([0091] “an input data stream may include source codes for multiple software applications written in different programming”) where the stream of data includes multiple different types of data, comprising: 
receiving a stream of monitoring and/or sensor data from a production environment that is indicative of an operational state of the production environment ([0110] “trace information and program flow information that is used to create a system overview”) (see NOTE), where the stream of data includes multiple different types of data ([0057] as in “derived from the data stream is termed a knowledge element … groups of keywords that occur in a definite sequence in the input data stream. Each such sequence may specify an attribute … attributes may also comprise … data types”, [0067], [0142] “processing of various input data types”);
comparing a portion of the data stream that is indicative of an operational state of the production environment to a plurality of templates ([0050] “a pattern applies to a formatted string with wildcards that can be used to identify a match or base template with another string”, [0054], [0064]) to determine if the portion of the data stream matches any of the plurality of templates ([0053]-[0054], [0075]), marking the portion of the data stream, when the portion of the data stream matches one of the templates, to indicate which of the plurality of templates the portion of the data stream matches ([0056] “Context information in any input data stream is extracted and marked using reference context information”, [0067]); 
marking the portion of the data stream to indicate that it does not match any of the plurality of templates if the portion of the data stream does not match any of the templates ([0074]-[0076] “mark knowledge elements in the stream”, “If no matching predefined XML pattern is found, the pattern conversion engine requests a matching dynamic  pattern”, [0100]) (see NOTE I); 
analyzing the portion of the data stream, when the portion of the data stream is marked to indicate that it matches one of the plurality of templates, to determine whether the portion of the data stream is one of a plurality of different data types that correspond to the matched template ([0063]-[0064], [0075]-[0076]); 
obtaining information from a classification index ([0051], [0085] “taxonomy store segment may be a relational database”, wherein relational database comprise an index) that indicates the types of data that correspond to the matched template (F20, [0075]), and 
determining whether the portion of the data stream is one of the types of data that correspond to the matched template (F20, [0075], [0077]-[0078]);
marking the portion of the data stream, when the portion of the data stream is determined to be a certain data type to indicate that the portion of the data stream is that certain data type ([0063]-[0064], [0077]-[0078]) and thereafter submitting the portion of the data stream to a data consumer ([0117]);
marking the portion of the data stream, when the portion of the data stream is determined to not be any of the data types corresponding to the matched template to indicate that the portion of the data stream is an unknown ([0121] “input data stream … may not have been identified and classified”) data type ([0060], [0083], [0100]) (see NOTE I).

NOTE Marfatia teaches receiving data stream, such as source code, from various software applications, “used by companies to manage their daily operations” [0007]. The stream of data is analyzed for “Impact Analysis, Security Analysis, and Security with Code Audit Analysis” [0165], which provides monitoring  – “comparative analysis of the input data stream that has been stored at different intervals” [0121], “security analysis, and security with code audit analysis of modifications made to a software application” [0166] “creating an audit trail” [0132]. Receiving and auditing the stream of software code, from running applications used in daily operations is construed to be analogous to the limitation “receiving a stream of monitoring … data from a production environment”.  
Further, Marfatia teaches extracting “trace information and program flow information that is used to create a system overview” [0110], [0129].  The trace information extracted from the source code in the form of system overview is construed to be “indicative of an operational state of the production environment” (i.e. the system wherein the software code is running by “companies to manage their daily operations”).

NOTE I Marfatia teaches that every block of the stream is marked – “data stream is extracted and marked … under which the input data stream is to be interpreted” [0056].  When pattern is not match to any existing/known patterns, a new pattern is generated at runtime [0060].  Such pattern is referred as a “hatched pattern”.  Thus, for an unknown block in the stream, the hatched pattern is dynamically fetched [0083].  Such pattern is checked for relevancy and either staved for a future use or discarded [0084].  Therefore, it is reasonable to conclude that the new “hatched pattern” for an unknown block indicates that it does not match any of the stored patterns/ templates and likewise the new “hatched pattern” indicates that the portion of the data stream is an unknown data type, because the dynamically created hatched pattern is validated to be either stored and reused or discarded.
However, to merely obviate the reasoning above, LI teaches “marking the portion of the data stream, when the portion of the data stream is determined to not be any of the data types corresponding to the matched template to indicate that the portion of the data stream is an unknown” ([0037], [0041] “irreconcilable records corresponding to the hypotheses with low and medium confidence values are selected and flagged”, [0045]).
Furhter, NOTE that LI disclose “receiving a stream of monitoring … data from a production environment” [0023] and further obviates the teachings of Marfatia.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Marfatia to include templates to process data and mark data as unknown as disclosed by LI.  Doing so would ensuring that the information from the source data system has been conveyed accurately (LI [0001]).

Akra, alternatively teaches comparing data to “a plurality of templates” (C3L6-10) and “marking the portion of the data stream, when the portion of the data stream is determined to not be any of the data types corresponding to the matched template to indicate that the portion of the data stream is an unknown” (C1L52-55).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Marfatia to include templates to process data and mark data as unknown as disclosed by Akra.  Doing so would provide simple and quick text recognition with a relatively high degree of accuracy (Akra C2L21-24).

Claims 1-5, 7, 9 and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marfatia et al. (US 2007/0214099) in view of Shkapenyuk et al. (US 2017/0032015) and in further view of Billi-Duran et al. (US 2018/0052835).

Regarding claim 1, Marfatia teaches a method of classifying a stream of monitoring and/or sensor data received from a production environment ([0091] “an input data stream may include source codes for multiple software applications written in different programming”), that is indicative of an operational state of the production environment (see NOTE) where the stream of data includes multiple different types of data, comprising: 
receiving a stream of monitoring and/or sensor data from a production environment that is indicative of an operational state of the production environment ([0110], [0128], F25 see “extracted trace information … to create a system overview” which is state) (see NOTE), where the stream of data includes multiple different types of data ([0057] as in “derived from the data stream is termed a knowledge element … groups of keywords that occur in a definite sequence in the input data stream. Each such sequence may specify an attribute … attributes may also comprise … data types”, [0067], [0142] “processing of various input data types”);
comparing a portion of the data stream that is indicative of an operational state of the production environment to a plurality of templates ([0050] “a pattern applies to a formatted string with wildcards that can be used to identify a match or base template with another string”, [0054], [0064])(see NOTE I) to determine if the portion of the data stream matches any of the plurality of templates ([0053]-[0054], [0075]), marking the portion of the data stream, when the portion of the data stream matches one of the templates, to indicate which of the plurality of templates the portion of the data stream matches ([0056] “Context information in any input data stream is extracted and marked using reference context information”, [0067]); 
marking the portion of the data stream to indicate that it does not match any of the plurality of templates if the portion of the data stream does not match any of the templates ([0075]-[0076] “If no matching predefined XML pattern is found, the pattern conversion engine requests a matching dynamic  pattern”, [0100])(see NOTE II); 
analyzing the portion of the data stream, when the portion of the data stream is marked to indicate that it matches one of the plurality of templates, to determine whether the portion of the data stream is one of a plurality of different data types that correspond to the matched template ([0063]-[0064], [0075]-[0076]); wherein the analyzing step comprises: 
obtaining information from a classification index that indicates the types of data that correspond to the matched template (F20, [0051], [0075], [0085] “taxonomy store segment may be a relational database”, wherein relational database comprise an index), and 
determining whether the portion of the data stream is one of the types of data that correspond to the matched template (F20, [0075], [0077]-[0078]);
marking the portion of the data stream, when the portion of the data stream is determined to be a certain data type to indicate that the portion of the data stream is that certain data type ([0063]-[0064], [0077]-[0078]) and thereafter submitting the portion of the data stream to a data consumer ([0117]); and 
marking the portion of the data stream, when the portion of the data stream is determined to not be any of the data types corresponding to the matched template to indicate that the portion of the data stream is an unknown ([0121] “input data stream … may not have been identified and classified”) data type ([0060], [0083], [0100])(see NOTE II).

NOTE Marfatia teaches receiving data stream, such as source code, from various software applications, “used by companies to manage their daily operations” [0007]. The stream of data is analyzed for “Impact Analysis, Security Analysis, and Security with Code Audit Analysis” [0165], which provides monitoring  – “comparative analysis of the input data stream that has been stored at different intervals” [0121], “security analysis, and security with code audit analysis of modifications made to a software application” [0166] “creating an audit trail” [0132].  This is supported by the applicant’s own specification  “the production environment could be a computer system used to generate computer software applications” [0002].  Marfatia teaches that data stream “data stream may include source codes for multiple software applications written in different programming” [0091], which is managed by companies which use/generate their own software applications.
Thus, receiving and auditing the stream of software code, from running applications used in daily operations of business companies is construed to be analogous to the limitation “receiving a stream of monitoring … data from a production environment”.  
Further, Marfatia teaches extracting “trace information and program flow information that is used to create a system overview” [0110], [0129].  The trace information extracted from the source code in the form of system overview is construed to be “indicative of an operational state of the production environment” (i.e. the system the software code is running by “companies to manage their daily operations”).  
However, to merely obviate such statement, Billi-Duran teaches – “monitoring and/or sensor data received from a production environment ([0042], [0058]), that is indicative of an operational state of the production environment where the stream of data includes multiple different types of data ([0039], [0079]), comprising: 
receiving a stream of monitoring ([0074]-[0075] “substantially continuously and streamed to the device interface”, “monitoring live audio-visual data of an automation system or machine”) and/or sensor data from a production environment that is indicative of an operational state of the production environment ([0039] “monitoring modules—may store data values that are used for control and/or to visualize states of operation”), where the stream of data includes multiple different types of data ([0047]-[0048]); comparing a portion of the data stream that is indicative of an operational state of the production environment [0093], [0106], [0121].”
Further, Marfatia teaches a classification taxonomy, which is stored in a relational database.  The relational database comprise an index.  However, to merely obviate such reasoning, Billi-Duran teaches index in [0049], [0060], [0067], [0127].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Marfatia to include production data and index as disclosed by Billi-Duran teaches.  Doing so would aid in identification and diagnosis of industrial performance issues (Billi-Duran teaches [0001]).

NOTE I Marfatia teaches that a plurality of patterns are applied to a data stream.  The pattern can identify a match or “base template” in one embodiment.  The patterns are predefined, classified and reused [0063].  Therefore, such patterns are construed to be analogous to the claimed templates.  I.e. by definition “template is a (1): a gauge, pattern, 2: something that establishes or serves as a pattern” (see Merriam-Webster Dictionary).
NOTE II Marfatia teaches that every block of the stream is marked – “data stream is extracted and marked … under which the input data stream is to be interpreted” [0056].  When pattern is not match to any existing/known patterns, a new pattern is generated at runtime [0060].  Such pattern is referred as a “hatched pattern”.  Thus, for an unknown block in the stream, the hatched pattern is dynamically fetched [0083].  Such pattern is checked for relevancy and either staved for a future use or discarded [0084].  Therefore, it is reasonable to conclude that the new “hatched pattern” for an unknown block indicates that it does not match any of the stored patterns/ templates and likewise the new “hatched pattern” indicates that the portion of the data stream is an unknown data type, because the dynamically created hatched pattern is validated to be either stored and reused or discarded.
However, to merely obviate the reasoning above, Shkapenyuk teaches “marking the portion of the data stream, when the portion of the data stream is determined to not be any of the data types corresponding to the matched template to indicate that the portion of the data stream is an unknown” ([0056] as in data from the stream “could be labeled "unmatched,"”).
Marfatia as modified does not explicitly teach, however Shkapenyuk discloses and thereafter submitting the [marked] portion of the data stream to a data consumer ([0032], [0036], [0058], [0070], F13:1316).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Marfatia to include templates to process data and mark data as unknown and submit marked portions to the user as disclosed by Shkapenyuk.  Doing so would provide continuous monitoring of data quality in a dynamic feed environment (Shkapenyuk [0001]).

Claim 20 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 21, Marfatia as modified teaches the method and the system, further comprising submitting the portion of the data stream to an external data classifier for classification when the portion of the data stream is determined to not match any of the plurality of templates or when the data is marked as an unknown data type (Marfatia [0084], [0094], Shkapenyuk [0056]).
Marfatia as modified doesn’t explicitly teach an external data classifier.  However, such embodiment would have been obvious to those of ordinary skill in the art in order to accommodate various different configurations.

Regarding claims 3 and 22, Marfatia as modified teaches the method and the system, further comprising receiving, from the external data classifier, information that indicates that the portion of the data stream is of a certain type (Marfatia [0075] “predefined patterns retrieved from the contextual taxonomy … to … mark knowledge elements in the stream “,  [0098]).

Regarding claims 4 and 23, Marfatia as modified teaches the method and the system, further comprising: 
marking the portion of the data stream to indicate that the portion of the data stream is the certain data type determined by the external data classifier (Marfatia [0098]); and 
submitting the portion of the data stream to a data consumer (Shkapenyuk [0070], F13:1316).

Regarding claims 5 and 24, Marfatia as modified teaches the method and the system, wherein the data consumer to which the portion of the data stream is submitted is a data consumer for the certain type of data that the portion of the data stream was determined to be (Shkapenyuk [0029] “user may … subscribe … to various types of feeds”, [0070], F13:1316).

Regarding claims 7 and 25, Marfatia as modified teaches the method and the system, wherein the data consumer to which the portion of the data stream is submitted is a data consumer for the certain type of data that the portion of the data stream was determined to be (Shkapenyuk [0029] “user may … subscribe … to various types of feeds”, [0070], F13:1316).

Regarding claims 9 and 26, Marfatia as modified teaches the method and the system, wherein the portion of the stream of data is a textual stream of data (Shkapenyuk [0033], [0035]).

Claims 2-4, is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Marfatia as modified and in further view of Mahajan et al. (US 2011/0219122) or Markram et al. (US 2019/0378008).

With respect to claims 2-4, Marfatia as modified doesn’t explicitly teach, an external data classifier.  However, Mahajan discloses the same in [0085] and Markram discloses the same in [0142], [0149].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Marfatia as modified to include external data classifier as disclosed by Mahajan and Markram.  Doing so would provide a variety of system configurations.

Response to Arguments
Applicant's arguments, filed 03/18/2022, with respect to the previous rejections of claims 1-5, 7, 9 and 20-26 under 35 U.S.C. §101 have been fully considered and are persuasive in light of the amendments to independent claims.  The previous rejections of claims 1-5, 7, 9 and 20-26 under §101 have been withdrawn.
Applicant's arguments with respect to the rejection under Marfatia, have been fully considered, but they are not persuasive. 
As stated above, the applicant in its own specification specifically discloses – 
“the production environment could be a computer system used to generate computer software applications” [0002].
Marfatia teaches that data stream “data stream may include source codes for multiple software applications written in different programming” [0091].  Such applications are “used by companies to manage their daily operations” [0007].  Thus, in view of the applicant’s own specification, a source code from the “computer software applications” provides a production environment, which corresponds to various business companied using such applications for daily operations.
Further, such source code comprise tracing.  The tracing indicates status of the system wherein the application is running – called “system overview”, which is clearly a status.  The tracing also indicates whether the code is in compliance or not with a security requirement, which surely process status of the production system (i.e. compliant to not compliant).
Further, there is virtually no difference in functionality between processing stream form the production data vs. processing the stream from any other environment.   The process is identical and does not rely on a type of data.  The data being production data is not patentably distinct from any other types of data, such as medical, personal, etc.

	The applicant further argues – “Marfatia makes no attempt to classify portions of
that “data stream” as being certain types of data”, “Marfatia fails to disclose then determining the data type of the matched portion of the data stream”.
The arguments are not persuasive.  Marfatia clearly teaches applying taxonomy to the data stream, which is classification, by applying “various types of predefined patterns, such as classification patterns”.  Different, multiple classifications patters, clearly indicate that various of “data types” are present in the stream (“processing of various input data types” [0142]).
Thus, Marfatia fully teaches a newly required limitations, as required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        July 22, 2022